Terminal Disclaimer
The terminal disclaimer filed on February 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,378,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1-7 & 9-14 are objected to as failing to comply with 37 CFR 1.75(i) because elements in claims 1 & 9 are not separated by line indentation.
In the reply filed February 25, applicant’s representative argues the elements of the claims are indented.  However, the elements comprising the “boot can” in each of claims 1 & 9 are listed without indentation.  
Applicant’s representative further argues that he need not comply with 37 CFR 1.75(i) because in his opinion it is optional.  Presumably, he has come to this opinion because the regulation states that each element of a claim “should” be separated by line indention.  However, the word “should” in place of “must” is not an invitation to blithely ignore that which the regulation’s promulgating authority deemed important enough to include.
This objection will remain until it is obviated by amendment, or applicant’s representative provides a substantive reason for not complying.

Allowable Subject Matter
Claims 1-7 & 9-14 are allowable but for the objection above.

Conclusion
This application is in condition for allowance except for the objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679